Citation Nr: 1437808	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  12-18 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) with depression.  

2.  Entitlement to service connection for alcohol and drug dependence, to include as secondary to PTSD with depression. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1978 to March 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010, February 2011, and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of Clemons and the other diagnoses of record, the Board has recharacterized the claims as reflected on the title page. 

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.
 
The Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU), as recognized in Rice v. Shinseki, 22 Vet. App. 447 (2009), has been raised by the Veteran or the evidence in this case, and finds that a claim for a TDIU has been raised.  In this case, the Veteran has contended that he is unable to work specifically due to his acquired psychiatric disorder.  Additionally, the December 2010 VA examiner found the Veteran's occupational functioning to be severely impaired due to his psychological symptoms.  For these reasons and given the decision below, the Board finds that a claim for a TDIU is raised by the record in this case, and the issue of entitlement to a TDIU is referred to the Agency of Original Jurisdiction for appropriate development and adjudication.  


FINDINGS OF FACT

1.  The Veteran has a qualifying DSM-IV diagnosis of PTSD.

2.  An in-service stressor sufficient to cause PTSD is corroborated by the evidence of record. 

3.  Currently diagnosed PTSD is related to a verified in-service stressor.  

4.  The Veteran does not have a current alcohol or drug dependence disability.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disorder, to include PTSD with depression, have been met.  38 U.S.C.A. §§ 1131, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2013).  

2.  The criteria for service connection for alcohol and drug dependence, to include as secondary to PTSD with depression, have not been met.  38 U.S.C.A. §§ 105, 1131, 5103, 5103A, 5107 (West 2002 & Supp 2013); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.306, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.326(a).  The notice obligations of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In the present case, the Board is granting the claim of service connection for an acquired psychiatric condition, to include PTSD with depression.  Given the favorable outcome regarding this claim, further explanation of how VA has fulfilled the duties to notify and assist with respect to this claim is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

With respect to the claim of service connection for alcohol and drug dependence on a direct basis, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Regardless, the Board notes that the Veteran was sent a timely letter in July 2010 regarding his original claim of service connection for an acquired psychiatric condition, to include PTSD with depression.  In this letter the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, and well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  This notice also included provisions for disability ratings and for the effective date of the claims.  In a subsequent January 2013 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim of service connection for alcohol and drug dependence as secondary to PTSD with depression.  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, a VA psychological examination report from December 2010, and the Veteran's statements.  

VA's duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  In McLendon v. Nicholson, the Court held that the Secretary must provide a VA medical examination when there is (1) competent medical evidence of a current disability, or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability, or persistent or recurrent symptoms of a disability, may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  

With respect to the claim of service connection for alcohol and drug dependence, to include as secondary to PTSD with depression, a VA opinion as to the etiology of the claimed alcohol and drug dependence has not been obtained.  In this case, because the weight of the evidence demonstrates that there is no current alcohol or drug dependence disability, there is no duty to provide a VA medical opinion.  There is no reasonable possibility that a VA medical opinion could aid in substantiating the current claim for service connection for alcohol and drug dependence, because there no current disability.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim."); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").  Therefore, a remand for a VA medical opinion is not warranted.  McLendon, 
20 Vet. App. at 81; see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other ground, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim of service connection for alcohol and drug dependence, to include as secondary to PTSD with depression.   

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. § 3.303(d).  In order to prevail on the issue of service connection on the merits, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the current disability and the disease or injury during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 
38 C.F.R. § 3.304(f); 38 C.F.R. § 4.125(a) (stating that the diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV).

In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a); 38 C.F.R. 
§ 3.304(f).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the veteran "engaged in combat with the enemy."  Id. 

If VA determines that the veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the veteran's service."  Id. 

If, however, VA determines that the veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, the veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence to corroborate the veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).

The law provides that if a PTSD claim is based on an in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Gallegos v. Peake, 22 Vet. App. 329 (2008); see 38 C.F.R. § 3.304(f)(5).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crises centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavioral changes following the claimed assault is one type of relevant evidence that may be found in these alternate sources.  Examples of behavioral changes that may constitute credible evidence of a stressor include, but are not limited to: request for transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavioral changes.  38 C.F.R. § 3.304(f)(5).  In cases involving personal assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  YR v. West, 11 Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272, 279-280 (1999).  

Additionally, under 38 C.F.R. § 3.304(f), VA can submit any evidence, including alternate source evidence, to a medical or mental health professional for interpretation.  Bradford v. Nicholson, 20 Vet. App. 200 (2006).  Most significantly, for claims involving an in-service personal assault, after-the-fact medical evidence can be used to establish a stressor.  See id; Patton, 12 Vet. App. at 278.

Alcohol-related disorders are recognized as disorders within the mental community.  See DSM-IV.  However, Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 91, prohibits, effective for claims filed after October 31, 1990, payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(n), 3.301(d).

While service connection for alcohol and drug abuse disabilities on a primary basis is barred, an alcohol or drug abuse disability arising as a direct result of a psychiatric condition may be service connected.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (interpreting 38 U.S.C.A. § 1110).  In Allen, overruling Barela v. West, 11 Vet. App. 280 (1998), the United States Court of Appeals for the Federal Circuit held that veterans can recover for an alcohol or drug abuse disability secondary to a service-connected disability if they can adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disability.  Compensation would only result where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability.  The Allen case primarily concerns situations where a veteran has a service-connected psychiatric disorder and is attempting to receive compensation, etc., for his alcohol and/or drug abuse on the premise that it is proximately due to or the result of his service-connected psychiatric disability.  

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. at 498.  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for an Acquired Psychiatric Condition, to Include PTSD with Depression

The Veteran contends that he has an acquired psychiatric condition, to include PTSD with depression, as a result of military sexual trauma (MST) he experienced while in service.  Specifically, the Veteran contends that between 1979 and 1981 he was subjected to sexual harassment and abuse by a superior noncommissioned officer, and as a result, he currently suffers from nightmares, flashbacks, irritability, and feelings of anger, hyperarousal, and hypervigilance.  

The Board first finds that the Veteran has a current diagnosis of depression, and the evidence is at least in equipoise on the question of whether the Veteran has a current diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a).  The evidence of record shows that the Veteran was first diagnosed with PTSD in August 2010 by a VA mental health nurse practitioner.  At that time, the Veteran was also diagnosed with major depression, adult attention deficit disorder by the Veteran's self-report, and polysubstance dependence, in remission.  While the particular criteria outlined by the DSM-IV were not specifically addressed at the time of diagnosis, a diagnosis of PTSD by a mental health professional is presumed to be in accordance with the DSM criteria, both in terms of the sufficiency and adequacy of the stressor claimed.  Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  Subsequent VA mental health treatment records signed by the same mental health nurse practitioner include PTSD and depression as two of the Veteran's acquired psychiatric diagnoses.  

The Veteran was afforded a VA examination in December 2010 in accordance with his claim for service connection.  The VA examination was performed by a VA psychologist who discussed, in detail, the Veteran's symptomatology vis-à-vis the six criteria for a PTSD diagnosis as indicated by the DSM-IV, including a thorough description of the Veteran's claimed in-service stressor, the MST.  The VA psychologist concluded that the Veteran appeared to have met all six criteria for a PTSD diagnosis.  However, the VA psychologist also concluded that the Veteran's statements lacked credibility, and therefore indicated that assigning a diagnosis of PTSD would be speculative.  Ultimately, the VA psychologist diagnosed the Veteran with depression, not otherwise specified and polysubstance dependence, in full remission per the Veteran's self-report.  

The record also includes a VA Mental Health treatment progress record from February 2012.  After a thorough examination involving both a subjective history and objective findings, the VA psychiatrist indicated that the Veteran's diagnoses were: chronic PTSD; depressive disorder, not otherwise specified; and polysubstance dependence, in full sustained remission.  While the VA psychiatrist does not specifically address the six criteria of a PTSD diagnosis as listed in the DSM-IV, she referenced the Veteran's on-going treatment with the VA mental health nurse practitioner who first provided the Veteran with a PTSD diagnosis and indicated that this VA mental health nurse practitioner was the Veteran's "primary psychiatric provider."  

Here, the evidence supportive of the Veteran's claim of record are the VA treatment records after August 2010 that reveal a diagnosis of PTSD.  The Board finds these records to be of high probative value.  The VA mental health practitioners that diagnosed the Veteran with PTSD did so after providing him in-person treatment.  With regard to the weight to assign to these medical opinions, the Court has held that "[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [BVA as] adjudicators."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board notes that the VA examiner who declined to diagnose PTSD in December 2010 saw the Veteran only on a single occasion, whereas the VA mental health providers who diagnosed PTSD afforded continual treatment and they were therefore privy to a more complete picture of his current psychiatric state.  The Board recognizes that the Court has not fully embraced a "treating physician rule" under which a treating physician's opinion would presumptively be given greater weight than that of any other examiner.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri, 4 Vet. App. at 471-73.   Nevertheless, the length of an examiner's opportunity or opportunities to examine a claimant may be considered in assigning probative weight.  Guerrieri at 471-73.  

Additionally, the Board notes that while the VA examiner indicated the Veteran appeared to have met all six criteria required for a PTSD diagnosis, he declined to offer such diagnosis because he found the Veteran to be not credible.  While the finding that the Veteran has met the diagnostic criteria for PTSD is a medical determination, credibility is a factual determination to be made by the Board as it goes to the probative value of evidence once it has been admitted.  See Rucker, 10 Vet. App. at 74, Layno, 6 Vet. App. at 469.  Thus, resolving any reasonable doubt in the favor of the Veteran, the Board finds that the Veteran has a current DSM-IV diagnosis of PTSD and a current diagnosis of depression.  

The Board next finds that the evidence is at least in equipoise on the question of whether an in-service stressor sufficient to cause PTSD is corroborated by the evidence of record.  The Veteran contends that he was sexually assaulted by a superior officer over the course of a two-year period, beginning in early 1979.  The evidence of record indicates that the Veteran first reported the claimed in-service sexual assault in April 2009, and therefore, there are no contemporaneous reports of MST while inservice.  However, additional evidence from outside the Veteran's service treatment records can be used to corroborate the Veteran's reports.  

The Veteran's service records contain several indicia of behavioral changes which tend to corroborate the Veteran's reports of MST.  The Veteran's March 1979 performance review reflected high ratings across all performance domains and comments reflected the Veteran's enthusiasm, positive attitude, and professional appearance.  The Veteran's January 1980 performance review, during the period of the reported MST, showed a marked decrease in ratings across all performance domains, and comments reflected a lack of initiative and a borderline-acceptable appearance.  The January 1980 performance review also indicated that the Veteran had failed an upgrade training course.  Additionally, the Veteran's service treatment records between May 1981 and October 1981 reveal several medical and psychological treatment records related to excessive alcohol use.  After the Veteran's request for a transfer, a service personnel record indicates that the Veteran was transferred to a new command effective July 1981.  The Veteran's January 1982 performance review, following the Veteran's transfer, showed high ratings across all performance domains and comments reflected the Veteran's professionalism and outstanding attitude.  The January 1982 performance review also recommended the Veteran for promotion "at the earliest possible opportunity."  Further, post-service private treatment records reflect the Veteran's reports of multiple disciplinary problems in-service due to alcohol and drugs, and attending several in-service drug treatment programs.  

The post-service evidence of record also reflects indicia of behavioral changes that continued following service separation, including alcohol and drug abuse treatment, and law enforcement records.  Post-service private and VA treatment records reflect several inpatient and outpatient courses of treatment for alcohol and drug abuse.  Law enforcement records reflect several driving while intoxicated offenses, domestic violence offenses, and one arrest following standoff with police.  The December 2010 VA examination report reflects the Veteran's significant history with alcohol and drugs, and noted that an increase in the Veteran's alcohol and drug use coincided with his time in service.  

In addition to indicia of behavioral changes following the claimed MST, the record contains several reports of the Veteran's contentions that are generally consistent with an in-service personal assault.  VA mental health treatment records beginning in April 2009 reflect the Veteran's reports of MST.  The December 2010 VA examination report provides a detailed history of the Veteran's reports of MST, and also reflects the Veteran's reporting that the 1981 in-service transfer was at his request to be removed from close proximity to the reported assailant.  Additionally, the Veteran has provided several lay statements in which he recounts details of his MST.  While the specific details across these accounts are incongruous, these accounts, taken as a whole, reflect consistent and credible general descriptions of MST, which are corroborative of an in-service sexual assault.  

The entire evidence of record, lay and medical, contains consistent and credible reports of MST by the Veteran, as well as indicators of behavioral changes following the claimed MST, including performance reviews showing a decline in performance, the request for an in-service transfer, evidence of alcohol and drug abuse, and in-service and post-service disciplinary and legal problems.  Thus, resolving any reasonable doubt in the favor of the Veteran, the Board finds that the claimed in-service sexual assault has been corroborated by credible lay and medical evidence.  

The Board further finds that the evidence is at least in equipoise on the question of whether the Veteran's diagnosis of PTSD with depression is competently linked to the in-service stressor of MST.  Consistent across the entire record, the Veteran has attributed his current psychiatric symptomatology to the MST he experienced while in service.  This belief is reflected in VA mental health treatment records for the purpose of seeking medical treatment, as well as in lay statements submitted in support of his appeal and statements made to the VA examiner in December 2010.  

While the December 2010 VA examiner felt that a diagnosis of PTSD was speculative, he indicated that the Veteran appeared to have met the six diagnostic criteria as outlined by the DSM-IV.  Notably, the first and second criteria, taken together, require past exposure to a traumatic event that is persistently re-experienced in the present.  See DSM-IV.  In his discussion of the first and second criteria, the VA examiner discussed, in detail, the Veteran's report of MST and the relationship between the claimed MST and the Veteran's current symptoms.  

Regardless of the VA examiner declining to provide a diagnosis of PTSD, the Veteran's treating mental health providers, who have provided a diagnosis of PTSD, have also provided a competent link between the Veteran's reports of MST and his current psychiatric symptomatology.  Several VA mental health treatment records have described the Veteran's ruminations and overwhelming thoughts regarding the claimed MST, as well as symptoms of anger and depressed mood when discussing the claimed MST.  Further, there is no competent medical opinion of record against the claim that directly addresses the etiology of the diagnosed acquired psychiatric disorder.  

As mentioned above, the Veteran is diagnosed with PTSD and depression; however, the Veteran's VA treatment records indicate that the Veteran's feelings of sadness and low mood are associated with his symptoms of PTSD; as such, the claim of service connection for an acquired psychiatric disorder includes PTSD with depression.  See e.g., August 2012 VA mental health treatment record (showing the Veteran was feeling lousy and his mood was low); see also Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of the service-connected condition from a non-service-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the veteran's favor, clearly dictates that such signs and symptoms be attributed to the service-connected condition).  For these reasons, and resolving any reasonable doubt in the favor of the Veteran, the Board finds that the criteria for service connection for an acquired psychiatric condition, to include PTSD with depression, have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Service Connection Analysis for Alcoholism and Drug Dependence, to Include as Secondary to PTSD with Depression

The Veteran contends that he is entitled to service connection for alcohol and drug dependence.  Specifically, the Veteran contends that his alcohol and drug dependence is attributable to the MST experienced while in service.  

The Veteran's claim for direct service connection for alcohol and drug dependence must be denied as a matter of law.  The Veteran filed his claim of service connection for alcohol and drug dependence in December 2012, and the law very clearly states that service connection cannot be established on a direct basis for a disease or injury that results from a claimant's abuse of alcohol or drugs if, as here, the claim was filed after October 31, 1990.  38 C.F.R. §§ 3.1(n), 3.301(a).  As the law is dispositive of this claim, it must be denied because of lack of entitlement under the law.  See Sabonis, 6 Vet. App. at 429-30.

The Veteran also contends that his alcohol and drug dependence is attributable to the MST experienced while in-service, and therefore, by inference, is secondary to his claim of service connection for an acquired psychiatric disorder, to include PTSD with depression.  In several lay statements, the Veteran indicates that he would abuse alcohol and drugs as a coping mechanism and to avoid his feelings of fear, guilt, shame, and anger experienced following the MST.   

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran does not currently have an alcohol and drug dependency disability.  The medical evidence of record indicates that the Veteran was diagnosed with alcohol and drug dependence on or about 1982.  However, the medical evidence of record for the entire appeal period indicates that the Veteran's alcohol and drug dependence is in remission.  

An April 2010 VA neuropsychological examination report indicates the Veteran's history of drug and alcohol abuse beginning while in service, but that the Veteran stopped using drugs in 1988 and alcohol in 2002.  The VA neuropsychologist provided the Veteran with a diagnosis of "alcohol and drug dependency in remission since at least 2002."  The December 2010 VA examination report indicates that the Veteran had an extensive history of drug and alcohol abuse, but has been sober since 2002.  The VA examiner provided the Veteran with a diagnosis of "polysubstance dependence, in full remission per the veteran's self-report."  A February 2012 VA psychiatry treatment report also indicates that the Veteran stopped using drugs in 1988 and stopped drinking alcohol in 2002.  The VA psychiatrist provided the Veteran with a diagnosis of "polysubstance dependence, in full sustained remission."  Finally, a January 2013 VA mental health treatment record provides a diagnosis for the Veteran of "polysubstance dependence, in remission."

For these reasons, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current alcohol and drug dependence disability.  As a result, the claim must fail.  In the absence of a present disability there can be no claim.  Brammer, 3 Vet. App. at 225.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record shows no current diagnosis of the claimed disability, as in the case here, that holding would not apply.  

The Board is also cognizant of the Court's holding in Romanowsky v. Shinseki, 
26 Vet. App. 289 (2013).  In Romanowsky, the Court held that, when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In a footnote, the Court noted that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance."  Id at 294.  However, the evidence in this case shows that, despite a prior history of alcohol and drug dependence, the Veteran has been in remission since 2002, ten years prior to the Veteran initiating his current claim, and therefore, does not have a current disability.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has an alcohol and drug dependence disability for which benefits are claimed.  In this case, where the evidence shows no current disability upon which to predicate a grant of service connection, at any time during the claim period, there can be no valid claim for that benefit.  See Brammer at 225; Rabideau, 2 Vet. App. at 143-44.  Because a current alcohol and drug dependence disability has not been shown by competent evidence, the Board does not reach the additional question of the relationship between an alcohol and drug dependence disability and the Veteran's service-connected PTSD with depression.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for alcohol and drug dependence, both on a direct basis as a matter of law, and on a secondary basis, and the claim must be denied.  As the preponderance of the evidence is against the claim for service connection for alcohol and drug dependence on a secondary theory of service connection, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  






	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for an acquired psychiatric disorder, to include PTSD with depression, is granted.  

Service connection for alcoholism and drug dependence, to include as secondary to PTSD with depression, is denied. 



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


